


 HR 1675 ENR: Preservation Approval Process

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		One Hundred Tenth Congress of the United States
		  of America
		At the First
		  SessionBegun and held at the City of Washington on
		Thursday, the fourth day of January, two thousand and seven
		H. R. 1675
		
		AN ACT
		To suspend the requirements of the
		  Department of Housing and Urban Development regarding electronic filing of
		  previous participation certificates and regarding filing of such certificates
		  with respect to certain low-income housing investors.
	
	
		1.Short titleThis Act may be cited as the
			 Preservation Approval Process
			 Improvement Act of 2007.
		2.Suspension of
			 electronic filing requirementThe Secretary of Housing and Urban
			 Development shall—
			(1)suspend mandatory processing of Previous
			 Participation Certificates (form HUD–2530) under the Department of Housing and
			 Urban Development’s Automated Partners Performance System (APPS) and permit
			 paper filings of such certificates until such time that the Secretary—
				(A)revises the
			 December 2006 draft proposed regulations under subpart H of part 200 of title
			 24, Code of Federal Regulations, to eliminate the unnecessary burdens and
			 disincentives for program participants; and
				(B)submits such revised draft proposed
			 regulations to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate for review by such Committees; and
				(2)suspend
			 immediately all filing requirements under the Previous Participation
			 Certificate process with respect to limited liability corporate investors who
			 own or expect to own an interest in entities which are allowed or are expected
			 to be allowed low-income housing tax credits under section 42 of the Internal
			 Revenue Code of 1986.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
